Temple, J.
Defendant having been convicted of the crime of murder in the first degree and sentenced to suffer death, takes this appeal from the judgment and from an order refusing a new trial.
The first point has reference to certain rulings sustain*139ing objections to questions propounded by the defense on cross-examination of witnesses for the people.
The deceased, prior to the homicide, was living with a prostitute named Susana Del Gardo. She testified for the prosecution that on the day preceding the killing the defendant called at her house and inquired for the deceased, and that being informed that he was not there, proceeded to utter some threats in regard to him. On cross-examination she was asked by counsel for the defense if she had sent for a policeman by one Bradley. This was objected to on the ground that it was not proper cross-examination. Counsel for the defense stated that they proposed to show that she had sent for a policeman, and that defendant, who was acting as a deputy marshal, went in response to such request. The objection was sustained, the court saying: “You have the liberty to recall the witness as your own.”
I think the question should have been allowed, but it was at least a debatable question, and, upon such matters, a large discretion must be given to the trial court. The defense was not deprived of the evidence by the ruling, and I think we can see that defendant was not injured.
The witness did finally answer the question on cross-examination, for she said she had not sent by anyone word to the marshal to the effect suggested. The testimony would have been important as explaining that defendant was not then seeking the deceased, but it would not have qualified or contradicted anything that the witness had said. It was a new fact favorable to the defendant. I think it was legitimate cross-examination, for it would have rebutted an unfavorable inference which might be made from the testimony of the witness. But it would have been just as effectual for that purpose if given by the defense as their own testimony.
The same course of reasoning will dispose of a similar exception taken during the cross-examination of Bradley.
I am unable to see how the fact (if it was a fact) that defendant was employed by the city marshal to find *140evidence to secure convictions in a certain class of cases would have thrown any light upon -the homicide. Nothing indicates that a prosecution of that character was contemplated against the deceased. On the contrary, it seems that the deceased was expected to assist defendant in procuring evidence. The theory of the defense, however, was not that the fatal affray grew out of this matter, but that deceased was indignant because he thought defendant had attempted to have him arrested for beating the witness Del Gardo, and, therefore, made an assault upon him.
Evidence was offered by the defense and received without objection to the effect that the reputation of De La Nina for peace and quietness was bad. Afterward, the prosecution in rebuttal offered testimony to the effect that De La Nina’s reputation in the respects named was good. The defense objected on the ground that it was irrelevant, immaterial, and incompetent, and that no foundation had been laid for the introduction of such testimony. The objection was overruled and the evidence was received. It is now claimed here that this ruling was erroneous.
This contention seems to be founded upon the proposition that the evidence introduced by the defense upon this point was wholly immaterial, because it was not made to appear that defendant knew of the bad reputation of the deceased—if it was bad—and therefore, it was error to permit the prosecution to disprove it. But I do not think this proposition can be maintained. The evidence shows that defendant was acting as deputy marshal of Tulare. He testified in his own behalf that he knew De La Nina quite well. The testimony given by several witnesses tended to prove that they were quite well acquainted. The witness Del Gardo testified that defendant told her that De La Nina was a man he did not like, and that he was'glad “to get to run him out of town and make him some trouble.” He claims himself that he went to the house of Del Gardo to see about arresting deceased for having beaten *141his mistress, and that several different persons had informed him of threats made against him by the deceased. It was, therefore, doubtless assumed by court and counsel that whatever reputation De La Nina bore was known to the defendant. The defendant cannot complain that this proposition was practically conceded to them. According to their own contention, therefore, the evidence was material.
In rare cases such evidence may be introduced as one of the circumstances tending to justify a defendant in the belief that he is in imminent danger, and that it was necessary to take life in self-defense. Of course it could have no material bearing upon that point, unless defendant was, at the time, aware of the character of his assailant. In this case all parties seem to have assumed that such knowledge existed, and I think the state of the evidence warranted the belief.
Many other objections were taken to rulings admitting or refusing to admit evidence. But they were all unimportant, and, in my judgment, they are all correct. A discussion of them would not be interesting or profitable.
The court refused to give the following instruction asked by the defendant. In so doing, it is contended, the court erred: “ One whose life has been threatened may arm himself to resist his foe; and, if he casually meets such foe, having good reason to believe him armed and ready to execute his threats, and that his personal safety can be secured in no other way, need not wait to be assaulted, but may secure himself from the imminent danger, even by killing his adversary, if necessary.”
I find considerable difficulty in understanding why the defense desired this instruction, or upon what view of the facts it could help them. The prosecution claimed hat there had been some wordy dispute„between the defendant and De La Nina, and that defendant shot deceased, after deceased had turned away from him, through his head from behind, and that deceased was *142unarmed and had made no demonstration toward defendant.
The theory of the defense and the evidence of the defendant was that the deceased was slain while making a murderous assault upon the defendant with a deadly weapon. There was no evidence whatever tending to make a case to which the instruction asked would have the slightest application.
But the instruction was not correct. A homicide committed under the circumstances indicated would be murder. It lacks several matters essential to a case of self-defense: 1. It does not require that a defendant
shall believe himself in imminent danger, nor that the killing is necessary; 2. It leaves out the requirement that the circumstances must be such as would convince a reasonable man that danger was imminent, and that it was absolutely necessary to take life to save himself from death or great bodily injury. It not only does not require that the danger shall be real, but ignores the doctrine of appearances as well; and 3. It tells the jury that to secure immunity from any sort of personal injury would justify the taking of human life.
The phrase “ personal safety” does not necessarily indicate the class of injuries, danger and fear of which will alone justify taking human life.
The addition made by the court to the fifth instruction asked by the defendant correctly states the law upon the subject.
There was nothing in the line of argument pursued by the district attorney of which the defendant can rightfully complain.
The judgment and order are affirmed.
Garoutte, J., Harrison, J., Van Fleet, J., McFarland, J., and Henshaw, J., concurred.